                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-5107-GF-JTJ
                                           VIOLATION:
              Plaintiff,                   7354429
                                           Location Code: M13
       vs.
                                           ORDER
  MEGAN L. BAGNOLI,

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $40 fine and $30 processing fee for violation 7354429 (for a total of $70), and for

good cause shown,

      IT IS ORDERED that the $70 fine ($40 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7354429.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 12, 2019, is VACATED.

      DATED this 9th day of September, 2019.
